Judge Mills
delivered the opinion.
This is an action of ejectment, in which a verdict was rendered in favor of some of the tenants, on the ground of their having had twenty years possession.— The plaintiff below moved for a new trial, on account of the verdict being contrary to evidence, and the coart overruled the motion, and the plaintiff then excepted and spread the evidence upon the record, and has appealed.
Ht now assigns for error, that the court erred in overruling the motion. We have not thought it proper to decide on the evidence. For it will be perceived by the record, that those tenants, in favor of whom a verdict was found, had not been made defendants, nor was any one made defendant for them. 'The verdict then might be counted a nullity, or such a proceeding as did not authorise the judgment against the plaintiff. But on this ground it was not questioned in the court below, nor is it here assigned for error, that the court erred in rendering judgment on the verdict against the plaint id. Vyhethev the evidence, then, supported the issue on the part of' the defendants, is wholly immaterial. And a motion for a new trial, instead of other proceedings, was asking for that which could not, and ought not, to have been granted.
! he judgment must be affirmed with costs.